DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 3/8/2022 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Any objections or rejections to claims 14-20 from the Non-Final Office Action mailed 8/30/2021 are automatically withdrawn given the claims are no longer under examination.
Specification
3.	The disclosure as filed on 11/30/2021 is accepted; however, there are still issues with some of the chemical formulas that are either not corrected at all, or have improper corrections:
lithium titanate as amended (see Li4Ti5O12) should be Li4Ti5O12
NiH2 should be NiH2
Accordingly, the specification as filed on 11/30/2021 is objected to and appropriate correction is still required.  	


Claim Rejections - 35 USC § 112
4.	The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendment provided.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1, and thus dependent claims 2-13, and claim 7, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended to recite the following: “wherein the controller monitors and controls a microgrid.”  The written description fails to support such a feature.  At best, P38 teaches that the battery pack can monitor and control a micro-grid.  The disclosure does not make clear that it is specifically the controller as claimed that achieves the function claimed.  At P36, there is a disclosure that, “when combined with appropriate power electronics and software controls, the cylindrical battery pack 100, BMS [=battery management system], power electronic, and software controls can be used as an energy storage system.”  There appear to be multiple entities that could achieve the feature claimed, wherein the disclosure does not support that it is specifically the controller that achieves the functional limitation of monitoring and controlling a micro-grid.  
	Claim 7 as amended recites that, “the enclosure is configured to control electrical supply to and from the one or more modules.”  The removal of “including electronics” creates a written description requirement as the disclosure fails to support that the enclosure of the instant application is configured to control electrical supply to and from the one or more modules.  It is further not clear how this is even a possible function of an enclosure without further structure.
	Appropriate explanation or correction is required.

7.	Claim 1, and thus dependent claims 2-13, and claim 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 requires one or more cylindrical battery packs, the one or more cylindrical battery packs including:
	one or more battery modules;
	a cylindrical battery pack enclosure; and
	a controller.
The requirement of “wherein the controller monitors and controls a micro-grid” is indefinite given that in the instance there are multiple cylindrical battery packs that each include the components required (i.e., encompassed by the language of “one or more cylindrical battery packs”), it is not clear which of the multiple controllers is considered the controller as presented.  For example, if there exists:
 cylindrical battery pack A with battery module A, cylindrical battery pack 	enclosure A, and controller A; and 
cylindrical battery pack B with battery module A, cylindrical battery pack enclosure B, and controller B,

which of controller A or controller B is considered the controller as presented?  The answer is not clear rendering the claim indefinite for failing to provide proper antecedent basis to the newly added feature.	
Claim 7 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the removed language that the enclosure including electronics is configured in the manner claimed.
Claim 7 as amended recites that, “the enclosure is configured to control electrical supply to and from the one or more modules.”  The removal of “including electronics” creates an indefinite issue as it is not clear how this is a possible function of an enclosure.  The claim omits the prior recited essential element that the enclosure includes electronics, an entity that is capable of the feature recited.  
	Appropriate correction is required.  

Claim Analysis
8.	Claim 1 recites in part as amended, “…wherein the controller monitors and controls a micro-grid.”  The limitation is treated as a functional limitation that is drawn to a capability of the controller, versus adding any additional structure to the claim, based on the following case law (MPEP § 2114, Section  IV):
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971).

Accordingly, on the basis of the case law above, the language of, “wherein the controller monitors and controls a micro-grid” is treated as a functional limitation of the controller such that it may be interpreted as a capability of the controller.  Accordingly, if the prior art teaches the structure recited of a controller, the controller of the prior art would intrinsically be capable of achieving the functional feature of “wherein the controller monitors and controls a micro-grid” as recited given all the structure of the claim is met.  
This also appears to be consistent with the preamble of the claim along with the instant disclosure (P38).  Specifically, the claim is drawn to a cylindrical battery pack-based energy storage system, wherein the structure that follows in the body of the claim is required to be part of said “cylindrical battery pack-based energy storage system.”  A micro-grid is not part of said cylindrical battery pack-based energy storage system as would be understood from reading the instant specification (see P2, 16, P32-36; Figs. 1-7).  While the cylindrical battery-based energy storage system is taught as being capable of being “managed together” and combined with a modular energy or power energy storage system (P37-41; Fig. 8-13), this would create a combined energy storage system versus what the preamble sets forth (“a cylindrical battery pack-based energy storage system”) interpreted consistent with the instant disclosure.  Accordingly, if the micro-grid were to be improperly construed as a requirement of the claim, the claim would be indefinite under 35 U.S.C. 112(b)/second paragraph as the structure set forth in the body of the claim would not match the preamble.
Moreover, the limitation being interpreted as a functional limitation/capability of the controller is also consistent with the instant application which only ever discloses that, “…the battery pack can monitor and control a micro-grid” (P38) (i.e., the battery pack is capable of monitoring and controlling a micro-grid).  Note that the disclosure does not appear to support the feature that it is the controller that specifically achieves the feature claimed (see rejection above under 35 U.S.C. 112(a)/first paragraph).   Accordingly, at best, P38 support the interpretation that this is a capability of the battery pack and does not require further structure. 
	For compact prosecution purposes, the Examiner has set forth multiple prior art rejections below of how the prior art meets the amended claim language.  

Claim Objections
9.	Claim 5 is objected to because the comma after “moisture” should be removed to be grammatically correct (in view of the amendments provided).

Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-4, 7-8, and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Fripp et al. (US 2007/0003831) is maintained and updated in view of the amendments made to the claims.  The rejection of claim 5 and 6 under this heading is withdrawn in view of the claim amendments made to claims 5 and 6.
	Regarding claim 1, Fripp teaches a cylindrical battery pack-based energy storage system (Figs. 1, 2, and 6) comprising: 
	battery section 20 (“one or more cylindrical battery packs”) configured for below grade installation (i.e., Fripp teaches battery section 20 is utilized in a subterranean well of an oilfield for use in a downfield environment –P2, 3, 86) [Examiner Note:  while Fripp teaches the below grade installation, it is noted that claim does not actually require the one or more battery packs to be installed below grade, only that they are configured for such], the one or more cylindrical battery packs 20 including: 
one or more battery modules (P26); 
a cylindrical battery pack enclosure (outer housing 66- P59, Fig. 6 and/or outer insulating shell 72- P62, Fig. 6); and
 a controller (either of heat power and control system 80 or charging/recharging power and control system 82 –P65; Fig. 6); and 
“an enclosure” (any of tubular string 14 (P21), electrical generation section 18 (P22-23, 27), tool section 22 (P25), and/or the other of the controllers 80, 82) communicatively coupled with the one or more cylindrical battery packs 20 (P21-28, 65-84; not limited to full disclosure).  
As detailed above in the claim analysis section and entirely incorporated into the present rejection, the functional wherein statement of, “wherein the controller monitors and controls a micro-grid” does not add any implicit or explicit structure to the battery pack-based energy storage system, and accordingly, the claim is anticipated by either of the controller structures [heat power and control system 80 or charging/recharging power and control system 82 –P65; Fig. 6] which meet all of the structure required of the claim and are each individually capable of achieving the functional feature.  
Regarding claim 2, Fripp teaches wherein the one or more battery modules include at least one of lithium ion batteries (P34).
Regarding claim 3, Fripp teaches wherein the cylindrical battery pack enclosure includes dual walls [i.e., in the instance that both outer housing 66 and outer insulating shell 72 are relied upon to teach “the cylindrical battery pack enclosure” as claimed) (P59, 62; Fig. 6).  
Regarding claim 4, Fripp teaches wherein the cylindrical battery pack enclosure includes one or more end caps as illustrated in Fig. 6 (i.e., see the end cap that is connected to via the arrow emanating from reference numeral 70 and the opposite end cap at the bottom of the drawing having the same form).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125). 
Regarding claim 7, in the instance that the claimed enclosure [communicatively coupled with the one or more cylindrical battery packs] is charging/recharging power and control system 82 (such that the claimed controller is that of heat power and control system 80), Fripp teaches that the enclosure (charging/recharging power and control system 82) is configured to control electrical supply to and from the one or more modules (P66-86), wherein at least a battery charger, series resistor, charger circuit, switch, diode are mentioned (i.e., the enclosure 82 includes electronics) (P66-86).
Regarding claim 8, Fripp teaches the following entities that read on “an enclosure” as detailed in the rejection of claim 1:  electrical generation section 18, tool section 22, the other of the controllers 80, 82.  Any of these entities could certainly be installed (at least partially at a minimum) within a streetlight pole such that it meets the feature of “…is configured to be installed within a streetlight pole.”  The feature set forth does not imply any necessary structure to meet the claim, and does not require that the enclosure is installed within a streetlight pole.  Accordingly, so long as the prior art teaches an entity that can reasonably be considered capable of being installed (at least partially at a minimum) within a streetlight pole, the feature will be considered met by the prior art.  
Regarding claim 10, Fripp teaches wherein the system further includes a telemetry device such as a wired or wireless transmitter and/or receiver (P25, 27) (“at least one of a wireless communication cell, a wired communications, or fiber communications”).
Regarding claim 11, Fripp teaches wherein the charging/recharging power and control system 82 (the claimed controller) is utilized for optimal life, maximum capacity and efficient operation of the battery 28 by way of careful control of voltage and current across and through the battery (P74), wherein given the internal resistance of the battery changes with temperature, various charging methods may be optimal at corresponding various temperature of the battery (P74).  A constant current, a constant voltage, a varied current and/or voltage, an electrical energy pulsing charging, and/or continuous constant current may be used (P68-86), wherein the operational state of charge of the battery is determined by open circuit voltage, the amount of electrical energy that the battery has, and AC impedance measurement (P84).  
Given the above described operation of the charging/recharging power and control system 82 (“the controller”), it would appear the controller 82 executes a battery management system configured to measure battery cell temperatures, cell resistances, cell voltages, and cell currents (P68-86) as it is not clear how the above would be accomplished if this was not occurring.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 12, Fripp teaches wherein the system is configured to store electrical energy from at least one of a electrical generation device given the system includes generator section 18 that “is used to store electrical energy for operation of the tool section 22” and may be another battery (P22-23).  
Regarding claim 13, Fripp teaches wherein the one or more battery modules include a mandrel 42 (“an elongated axis”) configured in a multi-sided, non-rectangular shape (i.e., see Fig. 2 in which the mandrel 42 includes multiple sides including top and bottom sides, tubular central portion, bottom threaded portion, and upper elongated/narrower portion with the upper threaded portion).
Claim Rejections - 35 USC § 103
11.	The alternative rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2007/0003831) is maintained.  
Regarding claim 8, Fripp teaches the following entities that read on “an enclosure” as detailed in the rejection of claim 1:  electrical generation section 18, tool section 22, the other of the controllers 80, 82.  Any of these entities could certainly be installed/utilized within a streetlight pole such that it meets the feature of “…is configured to be installed within a streetlight pole.”  The feature set forth does not imply any necessary structure to meet the claim, and does not require that the enclosure is installed within a streetlight pole.  Accordingly, it appears reasonable to conclude that any of the above entities could be (at least partially at a minimum) installed within a streetlight pole if so desired.  
Alternatively, it would appear the only thing preventing installation within a streetlight pole would be the size of the entities (18, 22, 80, 82), wherein In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).  See also In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) in which limitations relating to size were not sufficient to patentably distinguish over the prior art.  Accordingly, a change in size of any of 18, 22, 80, 82 reading on the claimed enclosure of Fripp such that the feature of “the enclosure is configured to be installed within a streetlight pole” in the instance that any of 18, 22, 80, 82 are not held to be of a size that does fits within a streetlight pole is not held to be patentably distinction over Fripp in view of the case law cited.

12.	The alternative rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2007/0003831) as applied to at least claim 1, and further in view of Wu (US 2016/0315297) is maintained.
Regarding claim 6, Fripp teaches the entity of outer housing 66- P59, Fig. 6 and/or outer insulating shell 72- P62, Fig. 6 (either or both reading on “the cylindrical battery pack enclosure”) and fails to disclose the enclosure is filled with an inert gas.  Wu teaches it is a known technique to provide a battery pack enclosure to be filled with inert gas in order to minimize ignitability (P7; abstract; not limited to full disclosure).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to fill either or both of the outer insulating shell 72 and/or the outer housing 66 with inert gas given Wu teaches this is a known technique and provides the predictable result of minimizing ignitability (P7).

13.	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2007/0003831) as applied to at least claim 1 above, and further in view of Hall (US 2012/0231311) is maintained.
Regarding claim 9, Fripp fails to disclose that the system further includes a photo voltaic array as claimed.  In the same field of endeavor, Hall teaches analogous art of batteries used in oil and gas drilling and other downhole conditions (P1, 25; Fig. 1) with a similar cylindrical battery pack-based energy storage system comprising a drill string 100 including a generator 204, tool module 208, and battery assembly 206 (Fig. 2; P26), wherein the battery assembly is heated for operation just as in Fripp (P44), and wherein an electrical source for the heating mechanism may be a photovoltaic source (P45) in order to conserve value energy from the battery cell by heating the cell by an outside source (P46).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the system of Fripp with a photo voltaic source to heat the battery for operation given Hall teaches an analogous system and that such a technique and combination of elements is known, the feature allowing for the heating of battery from an outside source such that valuable energy from the battery cell is conserved.  Furthermore, it would have been obvious to provide a photovoltaic array (versus a singular photovoltaic cell) as the photovoltaic source in order to meet the electrical demand necessary to provide the amount of heat required for the battery to be operational (an array providing more power than a single cell).

14.	The alternative rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2007/0003831) as applied to at least claim 1 above, and further in view of Swan et al. (US 2019/0137569) is maintained.  
Regarding claim 11, Fripp teaches wherein the charging/recharging power and control system 82 (the claimed controller) is utilized for optimal life, maximum capacity and efficient operation of the battery 28 by way of careful control of voltage and current across and through the battery (P74), wherein given the internal resistance of the battery changes with temperature, various charging methods may be optimal at corresponding various temperature of the battery (P74).  A constant current, a constant voltage, a varied current and/or voltage, an electrical energy pulsing charging, and/or continuous constant current may be used (P68-86), wherein the operational state of charge of the battery is determined by open circuit voltage, the amount of electrical energy that the battery has, and AC impedance measurement (P84).  
Given the above described operation of the charging/recharging power and control system 82 (“the controller”), it would appear the controller 82 executes a battery management system configured to measure battery cell temperatures, cell resistances, cell voltages, and cell currents (P68-86) as it is not clear how the above would be accomplished if this was not occurring.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, Swan teaches analogous art of a battery charging apparatus including a control module and analysis module that are the same and share a microprocessor that implements what would be a “a battery management system” configured to measure voltage, current, resistance, and temperature of the battery cells via respective sensors (P15).  Thus, the technique as claimed is a known configuration in the prior art.
Therefore, it would have been obvious to one having ordinary skill in the art to provide the charging/recharging power and control system 82 (the claimed controller) of Fripp such that it executes a battery management system configured to measure voltage, current, resistance, and temperature of the battery cells via respective sensors given such a configuration and technique is taught by Swan, thereby providing the predictable result of providing information about current, voltage, temperature, and resistance that is needed for the charging/discharging techniques taught by Fripp (P68-86).

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2007/0003831) as applied to at least claim 1 above, and further in view of Newman et al. (US 2018/0048037).
Regarding claim 5, Fripp teaches wherein the cylindrical battery pack enclosure 20 includes sensors configured to detect at least temperature (P65), but fails to disclose a sensor configured to detect moisture or pressure as claimed.  Newman teaches analogous art of a battery pack in which a sensor is provided that is configured to detect and/or measure a target parameter and generate a signal indicative of the parameter within a battery enclosure.  The sensor may be a temperature sensor (as also taught by Fripp), a pressure sensor, or each sensor may be an array of sensors that can sense temperature and/or pressure (P24).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cylindrical battery pack enclosure of Fripp to further include at least a pressure sensor in conjunction with the temperature sensor given the technique and configuration is known in the art and taught by Newman (P24), and provides the predictable result of a system having a structure capable of detecting the pressure such that the batteries can be appropriately monitored.

16.	(at least) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoganson (US 2020/0059105).
	Regarding claim 1, Hoganson teaches a cylindrical battery pack-based energy storage system comprising: 
one or more cylindrical battery packs [components within lower equipment housing 12 of light pole 20; Fig. 1] (Fig. 2) configured for below grade installation [Examiner Note:  the claim does not actually require the one or more battery packs to be installed below grade, only that they are configured for such which does not add any further implicit structure to the one or more cylindrical battery packs], the one or more cylindrical battery packs including: 
one or more battery modules 54a-54b (Fig. 3); 
a cylindrical battery pack enclosure (outer casing 63); and 
a charge controller 74;  
and an enclosure (micro-grid control system 124) communicatively coupled (see Fig. 6) with the one or more cylindrical battery packs, 
wherein the controller 74 is capable of monitoring and controlling micro-grid system 124 given it is linked thereto (Fig 6; entire disclosure).  

Response to Arguments
17.	Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below with a subsequent Examiner response section that is respectfully submitted.  
	1) Applicant respectfully disagrees with the [prior art] rejections. However, solely in the interest of advancing prosecution of this application, claim 1 is amended to even further define the present claimed invention over the applied prior art. It is respectfully submitted that claims 1-13 are patentable over the applied art, whether taken alone or in any proper combination, because the applied art fails to disclose, teach, or suggest at least "a cylindrical battery pack-based energy storage system comprising: ... a controller ...wherein the controller monitors and controls a micro-grid," as recited in amended independent claim 1. (Emphasis added.) 
Fripp discloses an oilfield molten salt battery. (Abstract.) However, nowhere in Fripp is it disclosed that "a cylindrical battery pack-based energy storage system comprising: ... a controller ...wherein the controller monitors and controls a micro-grid," as recited in amended 12 
Application No.: 16/654,357Attorney Docket No.: 2801-3claim 1. (Emphasis added.) Thus, Fripp does not teach or suggest at least the above-noted features of amended independent claim 1. It is respectfully submitted that Wu, Hall, and Swain fail to cure, and are not cited in the Office Action as curing, the above-noted deficiencies of Fripp. 

	Response:  The feature as amended into the claim is not supported under 35 U.S.C. 112(a)/first paragraph, indefinite under 35 U.S.C 112(b)/second paragraph, and does not overcome the prior art as analyzed in the Claim Analysis section above as well as the updated prior art rejection of record (neither repeated here).  Accordingly, the prior art rejection previously applied is maintained for the reasons explained in each of the Claim Analysis section above and the updated prior art rejection of record addressing the added limitation.  	
For compact prosecution purposes, the Examiner has further set forth a prior art rejection against at least the independent claim in view of Hoganson (US 2020/0059105) (section 16).

Conclusion
18.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:	
Machledt (US 6,006,994) teaches a vault for storing batteries underground that is that has its interior flushed with nitrogen gas along with a cabinet 4 storing electrical and electronic equipment:

    PNG
    media_image1.png
    313
    628
    media_image1.png
    Greyscale

Rosenblatt (WO 2010/065182) (copy previously provided) teaches a utilities storage system 100 including an above-ground utilities box 110 that includes at least one electric component 112 including alarm monitoring that is in electrical communication with electronic equipment located within underground equipment compartment 120 that lies underground and also includes battery chamber 130 with batteries 138:

    PNG
    media_image2.png
    830
    660
    media_image2.png
    Greyscale

	Mardall et al. (US 2015/0306974) teaches a charging station (underground) for a vehicle that also includes a controller 236 and a battery management system 210 (Fig. 2):

    PNG
    media_image3.png
    483
    560
    media_image3.png
    Greyscale

Papadopoulous (US 6,224,997) teaches a flexible battery pack for powering downhole electronic equipment (see Figs. 1-3) including the cylindrical structured enclosure below:

    PNG
    media_image4.png
    755
    625
    media_image4.png
    Greyscale

	Das et al. (US 6,705,406) teaches a battery system provided underground along with a control unit 40 (Fig. 1).
	Storm et al. (US 2006/0191681); Martin (US 3,825,444); Titschert et al. (US 2009/0142629); Hall et al. (US 7,147,965); Fripp et al. (US 2019/0323305); Schoepf (US 4,780,863); Kraft (US 4,012,234); McCartney et al. (US 4,109,062); and Marincic et al. (US 6,187,469) are pertinent to applicant’s disclosure.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729